Riddicic, J., (after stating the facts.) The defendant was the owner of a hotel which plaintiff agreed to rent for “one year from the date of the occupancy,” which the contract provided should commence as soon as vacated by the present occupants. The evidence shows very clearly that both plaintiff and defendant believed that the occupants referred to in the contract would either abandon the premises of their own volition or be put out under process of the court. But, contrary to expectations, they refused to get out, and resisted the efforts of the defendant to put them out, and for this reason the hotel was never delivered-to plaintiff, and he brought this action against the defendant to recover damages. The decision of the case turns on the meaning of the contract upon which plaintiff rests his right to recover damages. As before stated, it provided that the occupancy of the plaintiff should “commence as soon as vacated by the present occupants.” The circuit judge was of the opinion that -this language in reference to the commencement of the occupancy of plaintiff was indefinite and uncertain, and he left it to the jury to determine its meaning from the oral testimony in the case. But it seems to us that there is nothing uncertain or indefinite about this language. The time when the occupancy of the plaintiff was to begin was uncertain, for that occupancy depended upon the action of the parties who then occupied the premises, but the meaning of the contract in reference to that matter is about as ' clear and explicit as language can make it. The contract in form is unilateral, for the defendant did not expressly agree to rent the property to the plaintiff. The plaintiff agreed to rent the property from him, but the date of the rental was made to commence with the date of the occupancy, and that occupancy, the contract expressly stated, should commence as soon as the property was vacated by the occupants who then held possession. It is a familiar rule that written contracts cannot be contradicted or changed by parol evidence. There is nothing here to support the contention that plaintiff was imposed upon or deceived by the defendant. Defendant informed plaintiff of the contract he had made with the occupants then in possession of the property; but he was of the opinion that such occupants had, by failing to pay their rent, forfeited the right to hold the premises longer, and he so informed plaintiff. He was, no doubt, honest in this opinion, but he was prudent enough not to commit himself to it in making his contract. Plaintiff, before signing the contract, requested the defendant to make it more specific as to the time when possession should be delivered, but he declined to do so, and the contract was signed as written. As before stated, we see nothing in it doubtful or uncertain, and we see no reason why the jury should have been required to determine its meaning. As the occupants in possession of the hotel at the time the contract was executed have never vacated it,-the time for plaintiff’s possession had not arrived when the action was commenced, and he showed no breach of the contract on the part of the defendant. The undisputed facts show that plaintiff made out no case for damages. The judgment is therefore reversed, and the action dismissed at the cost of plaintiff.